PER CURIAM.
We affirm the order of dismissal. In essence the trial court held that the pleadings did not set out a legal relationship between the parties that gave rise to a duty on the part of the appellee to the appellant. Upon exhaustive briefing and thorough review of the allegations in the pleadings, we agree with this assessment by the trial court. Cf. Beach Point Condominium Association, Inc. v. Beach Point Corporation, 480 So.2d 239 (Fla. 4th DCA 1985).
AFFIRMED.
ANSTEAD and GUNTHER, JJ., and FRANK, RICHARD H., Associate Judge, concur.